 1
 2
 3
 4
 5
                                     UNITED STATES DISTRICT COURT
 6                                  WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8    JOE BAYANA,                                        Case No. C19-83RSM
 9                    Petitioner,                        ORDER OF DISMISSAL
10
                        v.
11
      MATTHEW G WHITAKER, et al.,
12
13                   Respondents.

14
             Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,
15
16   United States Magistrate Judge, and the balance of the record, and Court finds and ORDERS:

17           1. The Report and Recommendation is ADOPTED.
18
             2. Petitioner’s motion to voluntarily dismiss this action, Dkt. 7, is GRANTED.
19
             3. The remaining motions, Dkts. 5 & 8, are DENIED as moot.
20
             4. This action is DISMISSED with prejudice and without an award of fees or costs to
21
22   either party.

23           5. The Clerk shall send a copy of this Order to the parties and to Judge Tsuchida.
24
             DATED this 15 day of May, 2019.
25
26
27                                                A
                                                  RICARDO S. MARTINEZ
28                                                CHIEF UNITED STATES DISTRICT JUDGE



     ORDER OF DISMISSAL - 1
